WHITE, P. J.
I concur in the judgment solely on the ground that at the trial, one of the issues submitted to the jury was whether defendants were armed with a deadly weapon. That the jury, upon uneontradieted evidence made a specific finding that they were so armed. That no appeal was taken therefrom within the prescribed time, and therefore, such finding must be held to be conclusive, and cannot now by writ of coram nobis be readjudicated. (People v. Young, 88 Cal.App.2d 601, 602 [199 P.2d 21].)
Appellant’s (Carmody) petition for a hearing by the Supreme Court was denied January 26, 1950. Carter, J., voted for a hearing.